Citation Nr: 9902052	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-27 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to March 
1977. 

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in December 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In April 1989, the RO denied entitlement to 
service connection for hearing loss.  In September 1993, the 
RO found that the veteran had not presented new and material 
evidence to reopen a claim of entitlement to service 
connection for hearing loss.  The veteran was duly notified 
of the decision; however, he did not file a timely notice of 
disagreement or substantive appeal and the decision became 
final.  In November 1996, he submitted a statement in an 
attempt to reopen his claim for service connection for 
bilateral hearing loss.  In December 1996, the RO found that 
the evidence was not new and material and this appeal ensued. 


FINDINGS OF FACT

1.  In September 1993, the agency of original jurisdiction 
found that the new and material evidence to reopen a claim 
for service connection for hearing loss.  The veteran was 
duly notified of the decision in October 1993 and did not 
enter notice of disagreement within one year.

2.  Evidence added to the record since the September 1993 
rating decision is not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veterans claim. 


CONCLUSIONS OF LAW

1.  The September 1993 RO decision, denying the veteran's 
claim to reopen the issue of entitlement to service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a) (1998). 

2.  Evidence received since the September 1993 rating 
decision is not new and material, and the veterans claim for 
service connection for bilateral hearing loss has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  For purposes of applying the laws administered by 
the VA, hearing impairment will be considered a disability 
when the thresholds for any of the frequencies at 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) provides that new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be so significant that it must be considered in order 
to fairly decide the merits of the claim.  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  A September1993 rating decision found 
that the veteran had not presented new and material evidence 
to reopen a claim for service connection for hearing loss.  
By letter dated in October 1993, the veteran was duly 
notified of the decision. 

The September 1993 rating decision became final when the 
veteran did not file a notice of disagreement within one year 
of the date that he was notified of the unfavorable 
determination.  38 U.S.C.A. § 7105(b),(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1998).  Consequently, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim is that evidence added to the 
record since the September 1993 rating decision, the last 
disposition in which the veterans claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

The evidence which was of record at the time of the September 
1993 RO rating decision included service medical records, 
service personnel records, including a machine gun 
certificate, a March 1989 VA audiological examination, and 
various lay statements of the veteran.  Service medical 
records reflect that, on the authorized audiological 
evaluation at service entrance, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
nt
15
LEFT
25
25
15
nt
15

On the audiological evaluation at service separation in March 
1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
nt
nt
nt
5
5
LEFT
nt
5
15
nt
Nt

Service personnel records reflect that during service the 
veterans military occupational specialty was rifleman, and 
he served as rifleman, fire team leader, and squadron leader.  
In 1974, he completed a course in the use of a M60 machine 
gun.  

A VA audiological examination in March 1989 reflects that the 
veteran at that time had hearing loss disability.  See 
38 C.F.R. § 3.358.  However, the examiner did not offer a 
medical opinion relating bilateral hearing loss to service. 

Pertinent evidence added to the record since the September 
1993 rating decision includes the veterans statements in 
support of his claim to reopen, and a May 1997 report of 
audiological examination of the veteran by Alan Aycock, M.D.  
The veteran asserts that his current bilateral hearing loss 
is the result of exposure to acoustic trauma in service.  
During the audiological examination in May 1997, the veteran 
reported that for four years during service he used the 
machine gun quite a lot, at times without hearing protection, 
and that since service he had worked in construction and as a 
tree trimmer.  The resulting diagnosis was a history of noise 
exposure which may have been adequate to cause 
sensorineural hearing loss.  

The new evidence consists primarily of the veterans 
statements and the May 1997 audiological examination report 
reflecting current bilateral hearing loss; however, none of 
the medical evidence, including the May 1997 private 
audiological examination, competently relates the currently 
diagnosed bilateral hearing loss or symptomatology to any 
claimed acoustic trauma or disease or injury in service.  
Notwithstanding the veterans assertion that the May 1997 
examiners statement is new evidence which relates his 
current bilateral hearing loss to acoustic trauma in service, 
that opinion only related the veterans current hearing loss 
to a history of acoustic trauma; that history also included 
the veterans post-service acoustic exposure of construction 
work and to saws while trimming trees.  
Dr. Aycocks opinion is based on the entire history of 
acoustic trauma, not just in-service exposure to gunfire.  

The veterans service medical records reveal neither a 
hearing loss disability nor an upward shift in pure tone 
thresholds, with evidence of significant noise exposure, 
during service.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Thus, there is no competent medical evidence of 
increased hearing loss disability during service.  Moreover, 
there is no competent medical evidence of a nexus between the 
appellants current bilateral hearing loss disability and any 
incident of his period of active military service. 

The additional evidence is not material in that it does 
not establish that the veterans current bilateral hearing 
loss was caused or aggravated by service, including due to 
exposure to acoustic trauma in service.  No competent medical 
evidence has been added to the record since September 1993 
etiologically relating the veterans current bilateral 
hearing loss to his active service.  In this regard, the 
Board notes the veterans assertion that his own statement is 
part of the new evidence to establish the required nexus of 
current hearing loss to service.  However, it is the province 
of health care professionals to enter conclusions which 
require medical opinions, such as an opinion as to the 
relationship between a current disability and service or 
regarding aggravation of a disability during service.  As a 
result, the veterans lay opinion does not present a 
sufficient basis to establish the required nexus.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   The Board finds 
that this additional evidence, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim is not reopened and the RO's September 1993 
rating decision remains final.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.104(a), 3.156(a).



ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, the appeal is denied. 


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
